Gary G. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: Gary_colbath@fd.org

Counsel for Defendant Rey Joel Soto-Lopez

                                 UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                                   Case No. 3:19-cr-00114-JMK-MMS
                            Plaintiff,                       NOTICE OF FILING EXHIBIT
          vs.
 REY JOEL SOTO-LOPEZ,
                            Defendant.

        Defendant Rey Joel Soto-Lopez, through counsel, Gary C. Colbath, Assistant

Federal Defender, hereby files his Exhibit D-1 referenced in his Reply filed at Docket No.

96.

        DATED at Anchorage, Alaska this 13th day of January, 2021.

                                                         Respectfully submitted,
                                                         FEDERAL PUBLIC DEFENDER
                                                         DISTRICT OF ALASKA
                                                         /s/ Gary G. Colbath
                                                         Gary G. Colbath
                                                         Assistant Federal Defender
                 Certificate of Service:
I hereby certify that I electronically filed the foregoing
and any attachments with the Clerk of Court for the
United States District Court for the District of Alaska
by using the district’s CM/ECF system on January 13,
2021. All participants in this case are registered
CM/ECF users and will be served by the district’s
CM/ECF system.
/s/ Gary G. Colbath
